EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES, SERIES 2015-A Monthly Servicer's Statement for the month endedFebruary 28, 2017 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 36.00% From 01-Feb-17 15-Feb-17 15-Mar-17 Floating Allocation Percentage at Month-End 55.80% To 28-Feb-17 15-Mar-17 Days 28 Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2015-A balances were: Payment Date Period Period 1/16/2018 1/1/2019 No Notes $ A1 A2 Principal Amount of Debt Required Overcollateralization $ Required Overcollateralization Increase - MPR < 35% $ Required Overcollateralization Increase - MPR < 30% $ Incremental Overcollateralization Amount $ Series Nominal Liquidation Amount Required Participation Amount $ Accumulation Account Excess Receivables $ Beginning - Payout - Total Collateral Additions - Ending Balance - Collateral as Percent of Notes % NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR A1 Days 28 Total Pool A1 LIBOR % Beginning Gross Principal Pool Balance $ A1 Applicable Margin % Total Principal Collections $ ) % Investment in New Receivables $ % Receivables Added for Additional Accounts $ A2 Days 30 Repurchases $ ) A2 Fixed Rate % Principal Default Amounts $ Principal Reallocation $ New Series Issued During Collection Period $ Less Net CMA Offset $ ) Actual Per $1000 Less Servicing Adjustment $ ) Interest A1 Ending Balance $ Principal A1 - $ SAP for Next Period % Average Receivable Balance $ Actual Per $1000 Monthly Payment Rate % Interest A2 Principal A2 - $ Interest Collections During the past collection period, the following activity occurred: NMOTR Total Due Investors % Total Pool Servicing Fee $ Total Interest Collections $ Excess Cash Flow Principal Reallocations Recoveries on Receivables Written Off Total Available $ Reserve Account Required Balance $ Current Balance $ Deficit/(Excess) $ - Page 7 of 12
